By the Court.*
If a railroad corporation are bound to use reasonable care, in furnishing a suitable safe engine and car, in favor of a person employed by them, which is to some extent a new question, not yet distinctly adjudicated, of which we give no opinion, the instructions to the jury in this case were sufficiently favorable to the plaintiff.
The question put to the witness so far involved the application of forces as to be properly within the range of testimony of experts. Judgment on the verdict.

 Hoar, J. did not sit in this case.